225 F.3d 845 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Guadalupe Almanza, Defendant-Appellant.
No. 99-1560
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 25, 2000
Decided August 30, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Western Division.  No. 97 CR 50049--Philip G. Reinhard, Judge.
Before Posner, Easterbrook, and Evans, Circuit Judges.
Posner, Circuit Judge.


1
The defendant was  convicted of conspiring with two other men to  possess cocaine with intent to distribute it, and  was sentenced to 78 months in prison. The only  issue that warrants discussion is whether the  judge should have given him a 4-level sentencing  discount for being a minimal participant, rather  than the 2-level discount for being a minor  participant that the judge did give him.


2
Almanza's coconspirators, the Santoyo brothers,  arranged to purchase six kilograms of cocaine  from a person who, to their misfortune, turned  out to be a government informant. They brought  Almanza with them, but in what capacity is  unclear, though there was sufficient evidence to  convict him of having joined the conspiracy. He  admitted knowing that the Santoyos were drug  dealers, he accompanied them to a storage locker  at which they picked up the money for the  purchase of the cocaine, and when the three of  them were arrested at the site of the transaction  he was carrying $5,000 in cash bundled together  in the same way as the $102,000 in cash found in  one of the two cars in which the three  conspirators had driven to the site, which was  the agreed purchase price of the cocaine.


3
Section 3B1.2 of the federal sentencing  guidelines provides that if the defendant was a  "minimal participant" in the offense, his offense  level should be dropped 4 levels but if he was a  "minor participant" it should be dropped 2 levels  and "in cases falling between" 3 levels. The  guidelines define a minimal participant as one  who is "plainly among the least culpable of those  involved in the conduct of a group," and a minor  participant as one who is "less culpable than  most other participants." U.S.S.G. sec. 3B1.2,  Application Notes 1-2. These are not illuminating  definitions, and we must consider the purpose of  this discounting scheme. The purpose derives from  the extraordinary severity with which the law  regards participation in a conspiracy. Anyone who  agrees to join a criminal undertaking is a  conspirator, and he is liable for all the  criminal acts of the conspiracy that are  foreseeable to him, e.g., Pinkerton v. United  States, 328 U.S. 640, 646-47 (1946); United  States v. Hach, 162 F.3d 937, 951 (7th Cir.  1998), regardless of how large or small his own  role is. E.g., United States v. Hardin, 209 F.3d 652, 665 (7th Cir. 2000); United States v.  Goines, 988 F.2d 750, 759-60 (7th Cir. 1993);  United States v. Hendrick, 177 F.3d 547, 551 (6th  Cir. 1999). The result is that a minor  participant in a major conspiracy is potentially  subject to very severe punishment. One purpose of  the discounting scheme in section 2B1.2 of the  sentencing guidelines is to reduce the rigidity  of this punishment scheme by differentiating the  liability of the major and minor participants. If  the defendant is charged just with the  transaction in which he personally participated  and if--an essential qualification--the separate  transactions of his coconspirators are not  counted as his relevant conduct for sentencing  purposes, U.S.S.G. sec. 1B1.3 and Application  Note 2; United States v. Lampkins, 47 F.3d 175,  180-81 (7th Cir. 1995); United States v. Goines,  supra, 988 F.2d at 775; United States v.  Caballero, 936 F.2d 1292, 1299 (D.C. Cir. 1991),  then he is not subject to disproportionately  severe punishment and therefore, in this circuit  at least, is not entitled to any discount. E.g.,  United States v. Hamzat, 217 F.3d 494, 497-99 (7th Cir. June 26, 2000); United  States v. Isienyi, 207 F.3d 390 (7th Cir. 2000);  United States v. Beltran, 109 F.3d 365, 370-71  (7th Cir. 1997). The other circuits that have  confronted this issue, with the exception only of  the Ninth, agree with this position. See, e.g.,  United States v. Roberts, 223, F.3d 377 (6th Cir.2000); United States  v. Rodriguez de Varon, 175 F.3d 930, 942-44 (11th  Cir. 1989) (en banc); United States v. James, 157 F.3d 1218 (10th Cir. 1998). The contrary Ninth  Circuit cases are United States v. Ruelas, 106 F.3d 1416, 1419 (9th Cir 1997), United States v.  Demers, 13 F.3d 1381 (9th Cir. 1994). Two other  cases that have language indicative of  disagreement with our position, United States v.  Isaza-Zapata, 148 F.3d 236, 241-42 (3rd Cir.  1998), and United States v. Snoddy, 139 F.3d 1224, 1231 (8th Cir. 1998), are distinguishable  because all they hold is that the fact that the  conduct of coconspirators was not included in the  charge against the defendant does not bar a  minor-participant discount, for the conduct might  still have been deemed relevant at his  sentencing.


4
The simplest case for grasping the distinction  stated in the preceding paragraph is one in which  the defendant is charged with just the drug  transactions in which he participated and the  transactions of the other conspirators are not  included in his relevant conduct. But one can  imagine a case in which the issue was not other  transactions but instead the defendant's conduct  in all the conspiracy's transactions relative to  the conduct of the other conspirators. E.g.,  United States v. Rodriguez de Varon, supra, 175  F.3d at 945. He might have played only a small  role in the conspiracy, for example as a courier  or look out. That would be an independent basis  for a section 2B1.2 sentencing discount--though  only, to repeat, if either he was charged with  participating in the entire conspiracy or the  acts of the other conspirators were charged to  him for sentencing purposes as relevant conduct.  E.g., United States v. Isienyi, supra.


5
The natural way for the Sentencing Commission to  have dealt with these possibilities would have  been to provide that the sentencing judge could  reduce a minor participant's sentence by 2, 3, or  4 levels, depending on the defendant's relative  culpability. That culpability is a function both  of the character of the defendant's participation  and of the scope of the conspiracy. Holding the  scope constant, the less significant the  defendant's participation, the more minor it is;  but holding his participation constant, the  broader the scope of the conspiracy, the more  minor his participation. The first point is  obvious, the second less so but equally  important. The "mule" who transports one kilogram  of cocaine is a more minor participant in a  conspiracy to distribute 1,000 kilograms of  cocaine than in a conspiracy to distribute 10  kilograms of cocaine, because the potential  punishment of a member of the first conspiracy is  so much greater, even though his conduct is  identical. We made the converse point in United  States v. Jackson, 207 F.3d 910, 1919-20 (7th  Cir. 2000), noting that in a very extensive  conspiracy, a participant whose role (in that  case, supervising a host of underlings in a drug  conspiracy that generated hundreds of millions of  dollars in revenues annually) in an ordinary  conspiracy would be major might, in relation to  the activities of other members of the  conspiracy, be minor.


6
Instead of saying just that the judge can give  the minor participant a 2, 3, or 4 level discount  depending on how minor his participation was, the  guidelines direct the judge to decide whether his  participation was "minor," "minor/minimal," or  "minimal." But the words add nothing to the  numbers. They denote differences of degree rather  than of kind. It is clear enough where Almanza  falls: "minor" (2). He was a minor participant in  the three-man conspiracy, but because the  defendants were punished just for the single  (aborted) transaction, Almanza was not at risk of  being punished heavily because he was a tiny cog  in a huge wheel, the kind of risk that might  justify a 3- or 4-level discount. He corresponds  to the mule in the 10-kilogram conspiracy, not  the mule in the 1,000-kilogram conspiracy. Or so  at least the district judge could determine  without committing a clear error.


7
Affirmed.